DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “mobile markers” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 91 is objected to because of the following informalities:  
Please delete “may” in line 3 of claim 91.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-10, 18-21, 25, 40, 41, 45, 47, 48, 50, 52, 53, 89, 90, and 92 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6-8, 10, 11, 12, 13, 14, 18-20, and 22-24 of U.S. Patent No. 10685197. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5, 8-10, 18-21, 25, 40, 41, 45, 47, 48, 50, 52, 53, 89, 90, and 92 of the instant application claims a system for tracking the position of objects within a predefined space comprising a. a plurality of unique markers, each comprising a machine-readable 5code, arranged in a predefined space; b.an electronic image acquisition device having a machine vision system, the machine vision system comprising an image sensor and image capture electronics, for acquiring images of the .
Claims 1, 2, 6-8, 10, 11, 12, 13, 14, 18-20, and 22-24 of U.S. Patent No. 10685197 discloses a system for tracking the position of objects within a predefined space, comprising a. a plurality of unique static markers, each comprising a machine-readable code, arranged in predetermined locations within the predefined space; b. a plurality of unique object markers positioned on each of the objects; c. an electronic image acquisition device having a machine vision system, the machine vision system comprising an image sensor and image capture electronics, for acquiring images of the unique static markers and the object markers; and d. an image processing system for analyzing pixels in the acquired image to determine an identity of each static marker and object marker in the acquired image, retrieve location data from a database for each static marker in the acquired image, and determining a position of each static marker and each object marker relative to the image acquisition device, wherein the image processing system is operable to determine a relative position of the image acquisition device to a plurality of static markers by: determining the position and 
Claim 1 of the instant application is corresponded to claim 1 of U.S. Patent No. 10685197.
Claim 2 of the instant application is corresponded to claim 2 of U.S. Patent No. 10685197.
Claim 3 of the instant application is corresponded to claim 1 of U.S. Patent No. 10685197.
Claim 4 of the instant application is corresponded to claim 11 of U.S. Patent No. 10685197.

Claim 8 of the instant application is corresponded to claim 8 of U.S. Patent No. 10685197.
Claim 9 of the instant application is corresponded to claim 6 of U.S. Patent No. 10685197.
Claim 10 of the instant application is corresponded to claim 7 of U.S. Patent No. 10685197.
Claim 18 of the instant application is corresponded to claim 10 of U.S. Patent No. 10685197.
Claim 19 of the instant application is corresponded to claim 11 of U.S. Patent No. 10685197.
Claim 20 of the instant application is corresponded to claims 5 and 8 of U.S. Patent No. 10685197.
Claim 21 of the instant application is corresponded to claim 8 of U.S. Patent No. 10685197.
Claim 25 of the instant application is corresponded to claim 1 of U.S. Patent No. 10685197.
Claim 40 of the instant application is corresponded to claim 13 of U.S. Patent No. 10685197.
Claim 41 of the instant application is corresponded to claims 13 and 14 of U.S. Patent No. 10685197.

Claim 47 of the instant application is corresponded to claim 19 of U.S. Patent No. 10685197.
Claim 48 of the instant application is corresponded to claim 20 of U.S. Patent No. 10685197.
Claim 50 of the instant application is corresponded to claim 22 of U.S. Patent No. 10685197.
Claim 52 of the instant application is corresponded to claim 23 of U.S. Patent No. 10685197.
Claim 53 of the instant application is corresponded to claim 24 of U.S. Patent No. 10685197.
Claim 89 of the instant application is corresponded to claim 13 of U.S. Patent No. 10685197.
Claim 90 of the instant application is corresponded to claim 13 of U.S. Patent No. 10685197.
Claim 92 of the instant application is corresponded to claim 13 of U.S. Patent No. 10685197.


Allowable Subject Matter
Claims 91, 93-94 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of prior art teaches the plurality of markers includes static markers and mobile markers that is moved throughout the predefined space as set forth in the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US 10757394) teaches a system for calibrating images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401.  The examiner can normally be reached on 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEUNG H LEE/Primary Examiner, Art Unit 2887